Title: To George Washington from James Craik, 23 October 1781
From: Craik, James
To: Washington, George


                  
                     Sir
                     Camp near York October 23d 1781
                  
                  Apprehending a movement of the army shortly I think it my duty to represent to your Excellency the state of the sick and wounded that I may be favor’d with your Instructions in regard to them—In the Hospitals at Williamsburg there are about four hundred sick and wounded, at Hanover Town about two hundred, and upwards of six hundred reported sick in the army—those in Hanover Town are in Store houses without fire places and the situation unhealthy and no other houses to be procured in the neighbourhood—In Williamsburg there are a number of Col. Gaskins detachment so nasty and naked that it is almost impossible to prevent contagion and many of them have but a few months to serve—query whether they had not best be discharg’d if they choose it; a great number more of that Detachment and the rest of the army are objects for the Hospital if the army moves we have a number in the small pox and they are daily increasing; more house room will be wanted in Williamsburg when the army moves—All the Hospitals are destitute of Blankets, Shirts, Overalls and cloathing all essentially necessary for the recovery of the sick—the Department is entirely destitute of money, there is not nor has there been a single copper to pay a nurse, or an Orderly or to purchase milk and vegetables; and in a short time stores and medicines will be wanting—I have taken every method to have them sent on from Philadelphia by writing the Purveyor repeatedly in the most urgent manner, but have not received an answer to my letters, nor any stores or medicines—the Sick I am afraid will suffer if their dependance is to be from that quarter and more certainly so if the fleet shou’d leave the bay—Yesterday I fell in with the State Agent Mr Ross and was making inquiry of him if he wou’d find us any supplys in case of necessity, when he informed me he cou’d find us Sugar, Coffee,  wine and he believed Rice provided your Excellency would procure the State Credit with the Financier at Philadelphia so as that the State cou’d get other articles there to the amount—Sugar and Coffee will not be wanted for some time, Rice and wine are now wanted  The putrid diseases that now prevail in the Hospitals and the wounded requires wine, as it is the best cordial that can be given them.  I have the Honor to be with the greatest respect your Excellency’s most Obt Humbe Servt
                  
                     Jas Craik
                  
               